NOTICE OF ALLOWABILITY
This action is in response to the After Final with amendments and remarks filed 08/17/2022; wherein, after incorporation of the below Examiners Amendments, claims 1-7 are pending and Allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Applicant’s arguments filed 03/01/2022 with regard to independent claim 1 are convincing (as discussed below) and thus the prior art does not disclose or make obvious a SAT-type membrane as claimed having “in an X-ray diffraction pattern obtained by X-ray irradiation to said zeolite membrane, a peak intensity around 20 = 13.9° is 1.5 times or more a peak intensity around 20 = 8.5°”.
Applicant's arguments filed 03/01/2022 have been fully considered and they are persuasive with regard to independent claim 1 and its dependents 2-4. From the previous office action: The Examiner agrees that Pham does not provide proper motivation and instructions as to how to adjust the orientation of a Sat-type membrane as claimed since it is directed to MFI and BEA zeolites, and further that the combination of Zhong and Castro do not necessarily inherently result in the X-ray diffractions relationships as claimed because it is not specifically disclosed that initially the aluminum source and phosphorous source are mixed to form a solution having a pH of 4 or greater, i.e. so that the mixture of aluminum source and phosphorous source never goes below 4, and then adjusted to a pH of 7, as shown by Applicant’s to be necessary to result in the claimed XRD relationship because in Castro the initial mixture of aluminum source and phosphorous has a pH of 3. 
Applicant's arguments filed 08/17/2022 have been fully considered and, after incorporation of the below Examiner’s amendments, they are found persuasive with regard to independent claim 5. Applicants’ argument that the process of claim 5 is not obvious over the cited art because Zhong in view of Castro does not disclose or make obvious step 5c) i.e. that when mixing the alumina and phosphorous source, the mixture is maintained at a pH greater than or equal to 4 at all times after mixing the aluminum source and phosphorous source.
Thus, after incorporating the below clarifying Examiner’s amendments Claims 1-7 are non-obvious over the prior art and are Allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and e-mail (attached) with Peter Nowak on 08/24/2022.
Please amended the claims as stated below:
Claim 5 should be amended to recite in line 8, step c): “… source while maintaining a pH greater than or equal to 4 at all times after mixing the aluminum source and phosphorous source, and growing…”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773